DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1110" and "111" have both been used to designate to same area on Figs 3-9, 12, 13. 
Spec. [0043] discloses each of the first electrode sub-groups 111 includes one first sub-electrode 1110. Numeral 1110 and 111 have different meanings.
Figs 12, 13, 15 for reference character 1120 and 112 has same issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein, in each of the at least one first touch electrode sub-unit, the first sub-electrodes of two adjacent first electrode sub-groups have lengths gradually increasing in a direction from a first connection portions closest to the first touch electrode sub-unit to the first touch electrode sub-unit, and have widths gradually decreasing in the direction from the first connection portions closest to the first touch electrode sub-unit to the first touch electrode sub-unit;”.
Claim is unclear what does it mean for “a direction from a first connection portions closest to the first touch electrode sub-unit to the first touch electrode sub-unit”.
Claim is unclear what does it mean for “in the direction from the first connection portions closest to the first touch electrode sub-unit to the first touch electrode sub-unit”.
Therefore, claim boundary is indefinite. 
Claim 17 has same issue.
Claims 2 -16 have same issue because of claim dependency.

Allowable Subject Matter
Claims 1, 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 – 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 1, 17:
The closest prior art is Park et al. (U.S. Patent Publication 20210109616 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein each of the first touch electrodes comprises at least one first touch electrode sub-unit, each of the at least one first touch electrode sub-unit comprises a plurality of first electrode sub-groups arranged in the first direction, and each of the plurality of first electrode sub-groups comprises at least one first sub-electrode extending in the second direction; 
wherein, in each of the at least one first touch electrode sub-unit, the first sub-electrodes of two adjacent first electrode sub-groups have lengths gradually increasing in a direction from a first connection portions closest to the first touch electrode sub-unit to the first touch electrode sub-unit, and have widths gradually decreasing in the direction from the first connection portions closest to the first touch electrode sub-unit to the first touch electrode sub-unit; and 
wherein the at least one first sub-electrode has a length direction parallel to the second direction and a width direction perpendicular to the second direction,", in the context of the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170160847 A1 discloses width of the touch electrode 131 in a row direction of the matrix may be gradually decreased row by row on [0030].
US 20210109616 A1 Fig 6 discloses touch electrode structure. 
US 202140347319 A1 Fig 8 discloses touch electrode structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693